Affirmed as Modified; Opinion Filed March 5, 2013.




                                         In The
                                   nurI nf AppIit%
                          FifI1i t1itrirt nf LLxa; it Ji1ku

                                        No. 05-11-01318-CR

                           TERRILL MIDDLETON, Appellant
                                                  V.
                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 282nd Judicial District Court
                                      Dallas County. Texas
                              Trial Court Cause No. FlO-72351-S

                                   MEMORANDM OPINION
                          Beft)re Justices FitzGerald, Fillmore, and Evans
                                      Opinion by Justice Evans

        Abandoning his initial llea of not guilty, Terrill Middleton pleaded no contest to the

charge of aggravated assault with a deadly weapon. As fact finder in the case, the trial court

convicted appellant and sentenced him to ten years’ confinement. Appellant complains in two

issues that the trial court erred in considering extraneous offense evidence at punishment and the

judgment incorrectly reflects his plea. We modify the judgment to reflect appellant’s plea of no

contest. As modified, we affirm the trial court’s judgment. The background of the case and the

evidence adduced at trial are well known to the parties, and therefore we limit recitation of the

facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4

because the law to be applied in the case is well settled.
             In his first issue, appellant complains the trial court erred when it considered extraneous

offense evidence at punishment that had not been proved beyond a reasonable doubt.                    Because

appellant ne\er objected to the trial courts admission or consideration of evidence pertaining to

the offenses, however, he has forfeited his right to complain about them on appeal. See TEx. R.

App. P. S3.l(). ( )nce the evidence was admitted without objection, it could be considered for all

purpoSeS. .
          e’ Zumora v. State, 375 S.W.3d 382, 396 (Tex. App.
          5                                                               ——--   Flouston   14th 1)1st. 1 2014,

pet. struck). We resolve appellant’s first issue against him.

             Appellant next complains the udgment in his ease incorrectly states that his plea was not

guilty, rather than no contest.          The State agrees that the judgment should he modified to

accurately reflect appellant’s plea. We modify the judgment to reflect that appellant entered a

plea of no contest. See Trx. R APP. P. 43 .lsherri            i.   State, 813 S.W.2d 526, 529—3D (Tex.

App.   —--   Dallas I 991, pet. refd).

             As modified, we affirm the trial court’s judgment.




                                                                      EVANS
                                                            ‘TICE




Do ISot Publish
TEx. R. App. P. 47
11 1318F.U05
                                   QL1IIrI of Appczth
                         FiftIi Jhtrirt of Lixu it Jt1ku
                                           JUDGMENT

MIDDLETON, TERRILL, Appellant                     On Appeal from the 282nd Judicial District
                                                  Court, Dallas County, Texas
No.05-I 1-013 tX-CR        V.                     Trial Court Cause No. Fl0-72351-S.
                                                  Opinion delivered by Justice Evans.
lHE STATE ()F FEXAS, Appellee                     Justices FitzGerald and Fillmore
                                                  participating.

            Based on the Courts opinion of this date. the judgment of the trial court is
       MO1)IFIEI) to reflect appellant entered a plea oF no contest.


       As MODIFIED the judgmcnt       is   AFFIRMFD



Judgment entered this 5th (lay of March, 2013.